                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

JAMES A. RUSSELL,

                      Petitioner,
                                                           Case No. 3:15cv331
       vs

                                                           District Judge Thomas M. Rose
                                                           Magistrate Judge Michael R. Merz
JASON BUNTING, Warden,
  Warren Correctional Institution

                      Respondent,

______________________________________________________________________________
_____________________________________________________________________________

      ENTRY AND ORDER OVERRULING RESPONDENT’S OBJECTIONS (DOC. 56)
TO MAGISTRATE JUDGE MICHAEL R MERZ’S SUPPLEMENTAL SUBSTITUTED
REPORT AND RECOMMENDATION (DOC. 55) AND THE OBJECTIONS (DOC. 52) TO
THE SUBSTITUTED REPORT AND RECOMMENDATION ON REMAND (DOC. 49) AS
AMENDED (51); ADOPTING IN THEIR ENTIRETY THE SUBSTITUED REPORT AND
RECOMMENDATION AS AMENDED (DOCS. 49 & 51) AND THE SUPPLEMENTAL
SUBSTITUTED REPORT AND RECOMMENDATIONS (DOC. 55); ORDERING A WRIT
OF HABEAS CORPUS CONDITIONED ON PETITIONER BEING ALLOWED A NEW
APPEAL TO THE OHIO SECOND DISTRICT COURT OF APPEALS WITHIN 180 DAYS
OF THIS JUDGMENT IN WHICH THE ASSIGNMENT OF ERROR AT ISSUE-WHETHER
PETITIONER’S AGGRAVATED ROBBERY AND AGGRAVATED MURDER
CONVICTIONS SHOULD BE MERGED UNDER OHIO REVISED CODE 2941.25 - IS
PRESENTED FOR DECISION.


______________________________________________________________________________


       This a habeas corpus case under 28 U.S.C. 2254. On 7/27/18, Magistrate Judge Michael
R. Merz filed a Substituted Report and Recommendations (Doc. 49), recommending Petitioner’s
Petition for Writ of Habeas Corpus be granted conditionally. Said Substituted Report and
Recommendation was amended by court order on 7/30/18 (Doc. 51). In response Respondent
filed Objections (Doc. 52) to said Substituted Report and Recommendations on Remand, as
amended. This Court recommitted the case to the Magistrate Judge for reconsideration in light of
those Objections. On 11/13/18 Magistrate Judge Merz filed a Supplemental Substituted Report
and Recommendations, on remand (Doc. 55) again recommending Petitioner’s Petition for Writ
of Habeas Corpus be conditionally granted. Respondent again filed Objections (Doc. 56) to the
Magistrate Judge’s Supplemental Substituted Report and Recommendations.
       The Court has reviewed the comprehensive findings of the Magistrate Judge in both
Substituted and Supplemental Substituted Reports and Recommendations (Doc. 49 as amended
and 55) as well as the Respondent’s Objections (Doc 52 & 56) to those Reports and
Recommendations. Pursuant to 28 U.S.C. 636(b) and Fed. R. Civ. 72(b) this District Judge has
made a de novo review of the record in this case and upon consideration of the foregoing, the
Court finds the Objections (Doc. 52 & 56) are not well taken and hereby OVERRULED.
       THEREFORE, the Court adopts the Magistrate Judge’s Substituted Report and
Recommendations, as amended (Doc. 49), and Supplemental Substituted Report and
Recommendations (Doc. 55) and Orders that Petitioner’s Petition for Writ of Habeas Corpus be
GRANTED on condition that Petitioner be allowed a new appeal within 180 days of this
judgement in which the assignment of error at issue - whether petitioner’s aggravated robbery
and aggravated murder convictions should be merged under Ohio Revised Code 2941. 25 - is
presented for decision.


       DONE and ORDERED this 7th day of January, 2019.



                                            *s/Thomas M. Rose


                                            _________________________________
                                                  THOMAS M. ROSE
                                            UNITED STATES DISTRICT JUDGE
